Citation Nr: 0839493	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  03-17 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had honorable, active service from October 8, 
1968, to July 21, 1974.  He also served from July 22, 1974, 
to March 22, 1976, but was discharged under dishonorable 
conditions, thus barring him from receiving VA benefits based 
on such period of service.  See August 2002 Administrative 
Decision.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

A hearing at the RO was held in November 2003 before Kathleen 
K. Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

In July 2004, the Board issued a decision denying service 
connection for ear problems other than hearing loss, 
hypertension, gastroesophageal reflux disease, reflux 
esophagitis, hypercholesterolemia, hemorrhoids, 
diverticulitis, COPD, basal cell carcinoma, and a benign 
renal cyst.  The remaining issues of entitlement to service 
connection for hearing loss and a low back disability were 
remanded to the RO for additional evidentiary development.  

While the matter was in remand status, in an October 2005 
rating decision, the RO granted service connection for 
degenerative joint disease, L5-S1, and assigned an initial 20 
percent rating, effective January 28, 2002.  The RO's 
determination constitutes a full award of the benefits sought 
on appeal.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 
1997).  

In November 2005, the veteran submitted a notice of 
disagreement with the initial 20 percent rating assigned by 
the RO for his service-connected low back disability.  

In October 2007, the Board again remanded the issue of 
entitlement to service connection for hearing loss for 
additional evidentiary development.  Additionally, the Board 
remanded the claim of entitlement to an initial rating in 
excess of 20 percent for degenerative joint disease, L5-S1, 
for the issuance of a Statement of the Case.  See Manlincon 
v. West, 12 Vet. App. 238 (1999) (holding that where a 
claimant has submitted a notice of disagreement, but a 
Statement of the Case has not yet been issued, the Board must 
remand the matter to the RO for issuance of a Statement of 
the Case).

Pursuant to the Board's remand instructions, in August 2008, 
the RO issued a Statement of the Case to the veteran and his 
representative addressing the issue of entitlement to an 
initial rating in excess of 20 percent for degenerative joint 
disease, L5-S1.  The veteran did not submit a substantive 
appeal within the applicable time period.  The Board further 
notes that in August and October 2008, the veteran's 
representatives submitted written arguments in support of the 
veteran's appeal, listing only the issue of entitlement to 
service connection for hearing loss.  Thus, the sole issue 
remaining before the Board is as set forth on the cover page 
of this decision.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 
(2008).  


FINDING OF FACT

Bilateral hearing loss was not shown during the veteran's 
period of honorable, active service or within one year of 
separation from such service and the record on appeal 
contains no probative evidence that the veteran's current 
hearing loss is causally related to that period of service or 
any incident therein.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, 
nor may such disability be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In this case, the Board finds that VA's VCAA notification 
duties have been satisfied.  In a February 2002 letter issued 
prior to the initial decision on the claim, the RO addressed 
all three notice elements delineated in 38 C.F.R. § 3.159.  
Additionally, in November 2007, the RO sent the veteran a 
letter for the express purpose of notifying him of the 
additional elements imposed by the Court in Dingess.  The RO 
then reconsidered the veteran's claim, as evidenced by the 
August 2008 Supplemental Statement of the Case.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006); see also Medrano 
v. Nicholson, 21 Vet. App. 165 (2007) (holding that a notice 
error may be cured by providing compliant notice, followed by 
a readjudication); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Neither the veteran nor his representative 
has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified by the veteran.  Despite being given the 
opportunity to do so, the veteran has neither submitted nor 
identified any additional available post-service VA or 
private clinical records pertaining to his claims, and none 
is evident from a review of the record.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2008).  
The veteran has also been afforded two VA medical 
examinations in connection with his claim.  38 C.F.R. § 
3.159(c)(4) (2008).  Given the evidence of record and the 
conclusion of the most recent VA examiner, the Board finds 
that an additional examination is not necessary.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  

Background

Service personnel records show that the veteran had 
honorable, active service from October 8, 1968, to July 21, 
1974.  During this period, his military occupational 
specialties were wheel vehicle repairman and engineer 
equipment repairman.  

The veteran's second period of active service, from July 22, 
1974, to March 22, 1976, was under dishonorable conditions, 
thus barring him from receiving VA benefits based on this 
period of service.  38 U.S.C. § 5303 (West 2002); 38 C.F.R. 
§ 3.12 (2008).  During this period, the veteran was AWOL from 
May 1975 to February 1976, a total of 277 days.  His primary 
military occupational speciality was engineer equipment 
repairman, and his secondary military occupational speciality 
was Sheridan Turret Mechanic.  

The veteran's service medical records show that at his 
October 1968 military enlistment medical examination, his 
ears were normal on clinical evaluation.  On a report of 
medical history, the veteran denied a history of ear trouble 
and hearing loss.  Audiological testing showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-5

-5
LEFT
15
5
-5

-5

In-service medical records are negative for complaints or 
findings of hearing loss.  

At his February 1976 military separation medical examination, 
the veteran's ears were normal on clinical evaluation.  On a 
report of medical history, the veteran denied a history of 
ear trouble and hearing loss.  Audiological testing showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
50

40
LEFT
30
45
50

35

The diagnosis was frequency loss right and left ears.  

In January 2002, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for numerous disabilities, including ear problems, 
which he claimed were a result of his exposure to Agent 
Orange in Korea.  

In November 2003, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  He clarified that his 
ear problems included hearing loss.  The veteran indicated 
that when he had entered service, he had had excellent 
hearing.  When he was discharged, however, he noticed that he 
had decreased hearing acuity.  He indicated that he currently 
felt as if he could not hear everything, particularly in 
crowded areas.  The veteran indicated that he had received no 
treatment for hearing loss. 

In May 2005, the veteran underwent VA medical examination, at 
which he complained of hearing loss and difficulty 
understanding speech in group settings.  The veteran reported 
that he had served as a mechanic during service and that he 
had been exposed to engine noise.  He had also qualified with 
various weapons.  After his separation from service, he 
worked in construction and as a mechanic.  During 
construction, he operated doziers, front end loaders, and 
graters.  As a mechanic, he worked on school buses.  
Audiological testing showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
55
50
LEFT
20
15
25
60
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 88 percent in the left ear.  
The examiner did not comment on the etiology of the veteran's 
hearing loss.

The veteran again underwent VA medical examination in June 
2008.  He reported a history of decreased hearing acuity and 
indicated that he had the greatest difficulty hearing when he 
was in a crowded environment.  The veteran reported a history 
of noise exposure in service from heavy equipment.  He denied 
post-service occupational noise exposure.  Audiological 
testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
50
50
LEFT
15
10
15
55
60

Speech audiometry revealed speech recognition ability of 92 
percent, bilaterally.  The examiner noted that he had been 
asked to provide an opinion regarding whether it is at least 
as likely as not that the veteran's current hearing loss was 
causally related to his period of honorable service from 
October 8, 1968, to July 21, 1974.  The examiner indicated 
that he had reviewed the claims folder and noted that the 
veteran's October 1968 entrance examination had shown normal 
hearing acuity.  He further noted that the only other service 
audiometric test of record was conducted in February 1976, 
during the veteran's dishonorable period of service.  Given 
the lack of other test results, the examiner concluded that 
there was insufficient information upon which to render the 
requested opinion without resorting to speculation.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  




Analysis

As set forth above, service medical records corresponding to 
the veteran's period of honorable, active service from 
October 8, 1968, to July 21, 1974, contain no indication of 
hearing loss, either subjective or objective.  Moreover, the 
record on appeal contains no indication that hearing loss was 
manifest to a compensable degree within one year of 
separation from this period of service.  

The first notation of hearing loss of record is in February 
1976, during the veteran's second period of military service.  
As set forth above, however, the veteran's discharge under 
dishonorable conditions from this period of service is a bar 
to the payment of VA benefits.  38 U.S.C. § 5303; 38 C.F.R. § 
3.12 (a)-(d) (2008).

While the veteran has recently recalled experiencing 
decreased hearing since service, he is not competent to 
provide evidence of a hearing loss disability, which is a 
medical diagnosis.  See 38 C.F.R. § 3.385 (setting forth 
criteria for hearing loss disability); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, he 
has not specified whether he began to notice decreased 
hearing acuity during his period of honorable service or 
during his period of dishonorable service.  

Based on the foregoing, the Board finds that there is no 
basis upon which to conclude that hearing loss was present 
during the veteran's honorable, active service or manifest to 
a compensable degree within one year of separation from that 
service.  

The Board notes, however, that even if a veteran does not 
have hearing loss during the time of active duty, such does 
not prohibit service connection.  Hensley v. Brown, 5 Vet. 
App. 155, 159-60 (1993).  Rather, service connection may 
still be established if a veteran currently satisfies the 
criteria of 38 C.F.R. § 3.385, and the evidence links current 
hearing loss with service.  Id. at 158.  See also 38 C.F.R. § 
3.303(d).

Thus, the Board has carefully reviewed the record for 
evidence showing that the veteran's current hearing loss is 
causally related to his honorable, active service or any 
incident therein.  In that regard, during the course of this 
appeal, the veteran has theorized that his hearing loss is 
due to either acoustic trauma or to exposure to Agent Orange, 
presumably during his honorable period of service, as opposed 
to his dishonorable period of service.  

In this case, however, the record contains no probative 
evidence to support either theory of entitlement.  

As discussed above, consistent with the duty to assist, VA 
attempted to obtain a medical opinion in this case as to 
whether the veteran's current hearing loss was related to his 
honorable, active service or any incident therein.  As noted, 
the examiner concluded that based on the evidence of record, 
such an opinion could not be offered without resort to 
speculation.  The Board notes that speculation does not 
provide a basis upon which to support an award of service 
connection.  See e.g. Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In 
that regard, the Board notes that reasonable doubt is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  

The Board also notes that questions of the veteran's actual 
exposure to Agent Orange notwithstanding, the Secretary has 
concluded, based on multiple in-depth studies conducted by 
the National Academy of Sciences (NAS), that there is 
inadequate evidence of an association between exposure to 
herbicides and non-listed diseases, such as hearing loss.  
See Diseases Not Associated With Exposure to Certain 
Herbicide Agents, 72 Fed. Reg. 32,395 - 32,407 (June 12, 
2007); see also 68 Fed. Reg. 27,630 - 27,641 (May 20, 2003).

In short, there is no competent evidence of record to support 
the veteran's theories of entitlement.  The veteran has been 
accorded ample opportunity to present competent evidence in 
support of his claim; he has failed to do so.  See 38 
U.S.C.A. § 5107(a) (it is the claimant's responsibility to 
support a claim for VA benefits).  The Board has considered 
the veteran's assertions to the effect that his hearing loss 
was incurred in service as a result of exposure to acoustic 
trauma and/or Agent Orange; however, as the record does not 
establish that he possesses a recognized degree of medical 
knowledge, he lacks the competency to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In summary, the Board finds that the most probative evidence 
of record shows that hearing loss was not present during the 
veteran's honorable, active service or manifest to a 
compensable degree within the first post-service year, and 
that the record on appeal contains no indication that the 
veteran's current hearing loss is related to his honorable, 
active service or any incident therein.

Under these circumstances, the Board concludes that the 
preponderance of the evidence in this case is against the 
claim of service connection for bilateral hearing loss.  
Therefore, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


